Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
El día en que una persona presta el juramento como abogado ante el Tribunal Supremo le es concedido un gran privilegio: el de poder ejercer una profesión, honrosa por demás, que tiene una rica y extraordinaria tradición y que desempeña un importante papel en nuestra sociedad. Desde ese memorable día en adelante, los así juramenta-dos podrán abogar por sus conciudadanos; es decir, defender los derechos de terceras personas, obligando a otros a cumplir con las obligaciones y responsabilidades que le im-pone a todo ciudadano la vida colectiva o en comunidad.
Ese privilegio, sin embargo, requiere de todos y cada uno de los abogados el compromiso inquebrantable y con-*89tinuo de velar por el buen fucionamiento de nuestro sis-tema de justicia y, por ende, por el bienestar del país en general; ello así ya que —y sobre esto no debe haber la menor duda— el bienestar de la ciudadanía en general guarda relación directa con la buena o mala calidad de la justicia que se dispensa en nuestra tierra.
Ahora bien, nosotros los abogados, seres humanos al fin, cometemos errores. Naturalmente, no todo error o falta que comete el abogado amerita su suspensión o desaforo. Hay situaciones, sin embargo, que claramente son indica-tivas de que un abogado en particular no merece seguir ostentando el honroso título que le fue concedido el día en que juramentó como abogado ante este Tribunal; día, repe-timos, en que le fue concedido el inmenso privilegio de po-der defender los derechos de unas personas, sus clientes, contra los posibles desmanes de otros ciudadanos y/o del Gobierno.
Entre otras, nunca hemos podido entender ni condonar la situación en que un abogado, en forma displicente y ne-gligente, desatiende la causa de acción que un cliente con-fió en sus manos con la esperanza de que se le hiciera justicia. Ello, a nuestro juicio, demuestra tal grado de in-sensibilidad que incapacita al abogado para desempeñar su honroso ministerio. No hay duda del hecho, el cual todos debemos entender, que los abogados no son “magos” que pueden tornar un caso indefendible en uno victorioso. Ello no obstante, el esfuerzo y la dedicación a la causa que le fue confiada, y que representa, siempre tienen que estar presentes.
Tampoco hemos podido entender la actitud de algunos abogados de desacatar abiertamente las órdenes de los tribunales. Los jueces, seres humanos igualmente, se pue-den equivocar y emitir órdenes erróneas o injustas. Ahora bien, el hecho de que la orden emitida sea errónea no le da derecho al abogado a cruzarse de brazos e ignorar la misma. Precisamente, una fundamentada comparecencia *90en tiempo ante el tribunal, de parte del abogado, le permi-tirá al foro judicial la oportunidad de corregir prontamente su equivocación. Ello redunda en el mejor funcionamiento del sistema.
En fin, ante este Tribunal llegan muchas quejas que son demostrativas de que el abogado querellado no tiene las cualidades necesarias para continuar desempeñándose como tal o que, sencillamente, no le interesa ser abogado. Disentimos en el presente caso por entender que la sanción impuesta por el Tribunal, a la luz de la conducta observada por el aquí querellado, no es lo suficientemente alecciona-dora para éste.
HH
Como surge de la opinión per curiam emitida por una mayoría de los integrantes del Tribunal en el presente caso, al Ledo. Eloy Verdejo Roque le fue confiada la defensa de una demanda que, por incumplimiento de contrato y daños y peijuicios, fuera radicada contra los esposos Rodrí-guez-Aulet ante el antiguo Tribunal Superior de Puerto Rico, Sala de Utuado. El licenciado Verdejo Roque se cruzó de brazos y no compareció, en forma alguna, ante dicho foro judicial en defensa de los intereses de sus clientes. Ello tuvo la consecuencia de que el foro de instancia le anotara la “rebeldía” a los demandados Rodríguez-Aulet y dictara sentencia contra éstos, condenándolos a pagar a los demandantes la suma de nueve mil doscientos dólares ($9,200), más quinientos dólares ($500) por concepto de ho-norarios de abogado, sentencia que está actualmente en proceso de ejecución.
Le ordenamos al Procurador General de Puerto Rico que radicara la correspondiente “querella” contra el licenciado Verdejo Roque. En la misma se le imputó a dicho abogado la violación de cuatro (4) de los cánones del Código de Ética Profesional. El licenciado Verdejo Roque desatendió tres *91(3) órdenes de este Tribunal en las cuales le ordenábamos que contestara la referida querella contra él radicada por el Procurador General. Finalmente, contestó la misma, de forma incompleta y con un retraso de aproximadamente cuatro (4) meses.
Surge del informe rendido por el Comisionado Especial que designáramos para que recibiera la prueba correspon-diente que: el licenciado Verdejo Roque nunca brindó una explicación satisfactoria en relación con la conducta en que incurrió; nunca hizo una sola gestión ante el foro de ins-tancia, previo a la sentencia, en favor de sus clientes; nunca siquiera entrevistó a los testigos que sus clientes le manifestaron podrían ser utilizados a su favor en el caso, y nunca les informó a sus clientes del status del caso.
Como surge de la opinión mayoritaria, el Comisionado Especial concluyó que el licenciado Verdejo Roque incurrió en un “comportamiento marcadamente descuidado” no sólo en cuanto a sus clientes, sino que en relación con sus obli-gaciones para con el tribunal de instancia y este Tribunal. La propia Mayoría reconoce que la conducta del mencio-nado abogado constituye “una violación seria de la ética profesional”.
Es cierto que el licenciado Verdejo Roque le satisfizo a sus clientes, a modo de compensación, la suma de ocho mil dólares ($8,000) y que éstos manifestaron no tener interés alguno en continuar la queja radicada por ellos contra dicho abogado. Ello no nos satisface. En primer lugar, este Tribunal ha resuelto que “la responsabilidad civil que surge del incumplimiento de las obligaciones de un abo-gado para con sus clientes es separada e independiente del trámite disciplinario por infracción al Código de Etica”. In re Siverio Orta, 117 D.P.R. 14 (1986); In re Acosta Grubb, 119 D.P.R. 595 (1987). En segundo término, la suma de ocho mil dólares ($8,000) resulta, a todas luces, insufi-ciente cuando consideramos que la sentencia dictada, la cual está siendo ejecutada en la actualidad, asciende a *92nueve mil doscientos dólares ($9,200), más quinientos dó-lares ($500) por honorarios de abogados, más intereses.(1)
f-H I — I
Los miembros de la profesión no deben aceptar más ca-sos de los que pueden atender en forma eficiente y adecuada. Esto no es un comercio. En otras palabras, el abogado no es un “comerciante del derecho” que presta unos servicios a cambio de unos honorarios. A diferencia de otras profesiones y ocupaciones, el éxito de una persona como abogado no se mide por lo abultado de su cuenta bancaria. Su éxito dependerá del respeto con que se le mire, el grado de consideración que merezcan sus consejos y si se le estima como ejemplo por sus conciudadanos.
Un abogado que alcanza este nivel de excelencia personal no sólo le da prestigio a la profesión a la cual dedica su vida, sino que obliga a los compañeros abogados a los que se enfrenta a diario a dar el máximo de sus habilidades, causando con ello que la justicia que se imparta en nuestra tierra sea de superior calidad. El éxito del abogado, en otras palabras, debe medirse por el grado de satisfacción personal que éste obtiene al saber que ha cumplido, en forma eficiente y satisfactoria, con la labor que le fue enco-mendada por el cliente que acudió a sus oficinas en busca de ayuda, orientación y justicia.
El licenciado Verdejo Roque, ciertamente, no se com-portó a la altura de los antes mencionados principios. Por el contrario, dicho abogado demostró un total desprecio por los intereses de las personas que confiaron en él; actitud negligente que raya en lo intencional. Por otro lado, su no atención a los requerimientos de este Tribunal en el pre-*93sente caso no es la primera ocasión en que así actúa dicho abogado.(2)
HH HH i — I
Como expresáramos anteriormente, disentimos de la Opinión mayoritaria emitida por cuanto consideramos in-suficiente la sanción que le impone la Mayoría al licenciado Verdejo Roque. Dados los hechos particulares del presente caso, suspenderíamos a éste de la práctica de la profesión de la abogacía por un término de un (1) año.

 Debe calcularse, además, la suma de dinero que los esposos Rodríguez-Aulet le adelantaron al licenciado Verdejo Roque al contratar los servicios de éste.


 Conforme surge del expediente personal del licenciado Verdejo Roque —y según surge de un informe que, con fecha de 25 de septiembre de 1996, presentara el Procurador General de Puerto Rico ante este Tribunal en relación con una queja que contra dicho abogado radicara un ciudadano de nombre Pedro Jiménez— el referido abogado hizo caso omiso a varias órdenes emitidas por este Tribunal.